Citation Nr: 9933020	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  95-28 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from April 1968 to April 1974; 
from September 1974 to September 1978; and from October to 
November 1990.


The claim was initially characterized by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, as whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
nervous disorder relating to his two periods of service prior 
to the Persian Gulf War.  

In a remand in April 1997, the Board of Veterans' Appeals 
(the Board) observed that the RO had not then as yet 
considered a Department of the Army Memorandum, dated in 
September 1995, which indicated that the veteran was on 
active duty and assigned to the 138th Aviation Company, in 
support of Operation "Desert Storm," for the period of 
October 9, 1990 to November 16, 1990.  The Board finds that 
the September 1995 Memorandum was sufficient to indicate the 
veteran's active service during the period of October to 
November 1990.  

It was also noted that in his substantive appeal, dated in 
September 1995, the veteran specifically and unequivocally 
withdrew any claim for service connection for a chronic 
acquired psychiatric disorder for periods of service prior to 
the Persian Gulf War.  Therefore, the Board held that the 
issue then on appeal was more appropriately entitlement to 
service connection for a chronic acquired psychiatric 
disorder related solely to the veteran's period of active 
Gulf War service.  

The Board remanded the case for specific development to 
include acquisition of certain clinical records, 
certification of service, and a VA examination by a board of 
psychiatrists.  The requested development was accomplished, 
and the RO confirmed the prior denial of service connection, 
adding the premise that a preexisting psychiatric disorder 
was not aggravated in or by the veteran's Persian Gulf 
service.  The RO issued a Supplemental Statement of the Case 
in August 1999, and the case was returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The veteran was treated for a psychiatric disorder long 
before service, variously diagnosed as latent schizophrenia 
and depression with psychotic episodes.

2.  The veteran developed significant psychiatric symptoms 
soon after being called up for Persian Gulf service in 1990 
and received vigorous treatment during hospitalization.

3.  Credible evidence and medical opinion reasonably sustain 
that the underlying pathology of the veteran's pre-existing 
psychiatric disorder increased in or as a result of Persian 
Gulf service beyond what might be reasonably considered to be 
the natural progression of the disorder, now diagnosed as 
bipolar disorder. 


CONCLUSION OF LAW

A preexisting chronic acquired variously diagnosed 
psychiatric disorder was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has clearly indicated that this is not intended to 
limit a grant of service connection to those disabilities 
which were present in service or within a year thereafter, 
but also contemplates a chronic disability for which there is 
a credible medical opinion that there is a link between 
current disability and the in-service injury or disease.  
See, i.e., Caluza v. Brown, op. cit..  The Court further 
concluded that "satisfactory" evidence meant "credible" 
evidence as characterized in Caluza, supra, aff'd, 78 F.3d 
604 (Fed. Cir. 1996); see also Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  The 
credibility and weight to be attached to these opinions are 
within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's own statements expressing his belief that his 
disabilities are service-connected are not probative.  As a 
layman, appellant is not qualified to proffer an opinion as 
to the date of onset of his illness; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) which also quoted Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)) holding that lay persons were not qualified 
to provide a probative diagnosis on a medical question.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service based on all of the evidence.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b) (1999).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a) (1999).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  

It is the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.

The Court has held that evidence of "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service', unless the underlying condition, as 
contrasted to the symptoms, is worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Court finds that a condition that worsened during service 
and then improved due to in-service treatment to the point 
that it was no more disabling than it was at induction is 
analogous to a condition that has flared up temporarily.  
However, Section 3.306 provides that the 'ameliorating", 
"usual effects" of "medical or surgical treatment" "will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service."  Thus, the Court 
concludes that the only treatment effects that are not 
considered service connected are those that improved the 
condition and lowered the level of disability.  If the 
preexisting disability is more severe after in-service 
medical treatment, the increase in the level of disability is 
service connectable.  

Furthermore, the Court concludes that the question of whether 
there has been an increase in disability during service must 
be answered in the affirmative before the presumption of 
aggravation attaches.  Accordingly, the Court holds that 
where a preexisting disability has been medically or 
surgically treated during service and the usual effects of 
the treatment have ameliorated the disability so that it is 
no more disabling than it was at entry into service, the 
presumption of aggravation does not attach.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).

It is not necessary that a specific link be shown between 
inservice activity and the deterioration of the preservice 
disability in order to prevail.  It is enough that the 
aggravation occurred in service.  See Browder v. Derwinski, 1 
Vet. App. 204 (1991).

Finally, while the provisions of 38 C.F.R. § 3.303(c) (1999) 
usually preclude the grant of service connection for a 
congenital or developmental anomaly such as latent 
schizophrenia or a personality defect for instance, under 
certain circumstances, service connection may be granted on 
the basis of aggravation.  See Thompson v. United States, 405 
F.2d 1239 (Ct.Cl. 1969); Monroe v. Brown, 4 Vet. App. 513 
(1993); and related VA General Counsel Precedent Opinions.  

In the latter instance, it was noted, in part, that when a 
defect or disease is of a congenital or developmental nature, 
there is justification for finding that the disease 
preexisted service (and thereafter, the issue is whether 
there was inservice aggravation).  See also Monroe v. Brown, 
4 Vet. App. 513 (1993).

A determination with regard to entitlement to service 
connection must be made upon a review of the entire 
evidentiary record including thorough and comprehensive 
examinations that are representative of the entire clinical 
picture.  Brown v. Brown, 5 Vet. App. 413 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

Extensive VA and private treatment records are in the file 
for comparative purposes.

The veteran has a history of long standing psychiatric 
problems back to at least high school.  He was diagnosed as 
having latent schizophrenia in 1983.  In early 1990, he was 
said to be having some increase in depression for which he 
was given Prozac.

Pertinent records from the period of Persian Gulf service 
show that about a week after entrance into service in October 
1990, the veteran was seen for refill of Prozac which he said 
he had been taking for some time due to depression.  He said 
that he had had depression his entire life, but in the past 4 
months, it had become worse.  He had started on Prozac about 
6 months before.  

On admission, the veteran was found to have somewhat loose 
associations and was very religiously occupied.  He also had 
a grandiose nature.  It was felt that he might be 
experiencing a psychotic episode and was admitted for 
evaluation.  He said he had had lifelong depression which 
became worse with his divorce in 1975, but that he had not 
had treatment until 1982 when on evaluation in the Army.  He 
had been given various trials of medication but did not like 
the drowsiness and other effects that some of the medications 
caused.

The veteran said that when he became depressed, he usually 
would brood and become belligerent, would get into arguments 
with people around him and could not function well.  He said 
he had not before been hospitalized or had any suicidal 
ideation.

On mental status examination, he seemed slightly depressed 
and affect was a bit blunted.  He was markedly tangential and 
religiously preoccupied.  After Prozac was discontinued, he 
initially had some problems going to sleep on the ward.  In 
groups, the veteran was preoccupied with religious topics and 
was tangential.  

Psychological testing revealed a history of depression with 
psychotic features and although his memory and high cognizant 
features were intact, it was felt that he had some paranoid 
ideation as well.  Medications were evaluated and by the time 
of discharge, he seemed to be doing better and was less 
preoccupied with religion.  The final diagnosis was 
depression with psychotic features. 

Private clinical reports since the veteran's period of 1990 
service are now in the file.  He has had ongoing psychiatric 
problems, including several episodes of panic attacks.  He 
has been, for the most part, homeless, and has been described 
as having poor socio-economic circumstances.  In 1993, he was 
diagnosed with schizoaffective schizophrenia.  Medications 
included Lithium.

On VA examination in April 1999, the examiner noted the 
veteran's history including being called up in 1990 at which 
time he soon thereafter had a hypomanic episode.  It was 
noted that it was during this two week period of 
hospitalization that he was first treated with Stelazine 
which was later changed to Lithium and Prozac.  Since that 
hospitalization in service, he had been hospitalized at a 
state facility for a month, since which he had been seen as a 
VA outpatient on a quarterly basis and was being given 
Prozac.  It was noted that he had a history of visual 
hallucinations, manic episodes and symptoms of religiosity.  
The examiner specifically opined that at all the time he was 
examining him, the veteran was felt to be truthful, 
forthright and at no time malingering.

On mental status examination, the veteran was remarkably 
talkative, tangential and definitely showed pressured speech.  
When he was asked a simple question, he rambled on and on and 
had to be interrupted in order to go on to another question.  
He admitted to visual hallucinations which he said at one 
time he thought were religious experiences.  Currently, he 
had insight and said he knew that this was probably a 
hallucination rather than some sort of religious epiphany.  
His concentration was quite poor, he was only able to do 
abstractions with difficulty, and memory was questionable.  
The examiner felt that the latter might be due to the stress 
of the interview rather than any dysfunctional memory per se.




Throughout the interview, the veteran was felt to be 
truthful, and his affect approached hypomania.  He admitted 
that he could not get along with people and that he was very 
fragile, and was apt to "blow" at any time.  He also had a 
letter with him stating that he had been given Social 
Security benefits.

The examiner diagnosed Axis I, bipolar disorder, and Axis II, 
no personality disorder.  Stressors were felt to be related 
to his hypomania.  Global Assessment of Functioning (GAF) was 
felt to be at 50.  The examiner opined that 

in all likelihood, this veteran 
experienced increased emotional 
dysfunction when he was called back into 
service.  It is not unusual that a 
stressful condition can precipitate a 
hypomanic episode.  The reason we say 
this is that the patient continued to 
receive treatment after discharge and 
still receives treatment to this very 
day.  We therefore think there was a 
progression of the illness, which was 
only stemmed by the lithium and the 
Prozac, which the patient takes to this 
day.

Finally, we offer a GAF of 50 in that 
this patient is dysfunctional because he 
is socially impaired and completely  
occupationally impaired.  We do not see 
how he could sustain relationships with 
people in general when he is so 
tangential in his thinking.  This 
represents a thought disorder, which he 
carries around with him all the time.

The RO asked the examiner to further clarify the opinion he 
had expressed.  In response, the examiner stated that

(g)iven the variables of this patient's 
life experiences, the various 
psychotropic medications given to him, 
the various therapies he received, his 
physical illnesses, etc., one cannot 
predict a "natural" progression of his 
psychotic disorder.  It follows, 
therefore, that there is no way to 
differentiate between a "normal" 
exacerbation and a stress-induced 
exacerbation of (the veteran's) illness.

Analysis

In essence, the Board finds that the claim is well-grounded; 
and in accordance with pertinent regulations, holds that 
adequate development including that acquired as a result of 
the Board's remand, has been accomplished so as to satisfy 
all requirements for assisting the appellant in the 
development of the claim.

That the veteran has had a lifelong problem with his unstable 
mental health is not argued by anyone.  On the contrary, he 
has been quite candid about his problems, and one recent 
examiner specifically described him as entirely credible, a 
conclusion with which the Board fully concurs.  

The issue in this case is solely whether the veteran's call-
up as part of the force for the Persian Gulf precipitated 
such a hypomanic episode that it served to aggravate his 
preexisting psychiatric disorder, however, described.  
Parenthetically, while there have been some times in the past 
when it was thought that he was experiencing a personality 
problem or a latent schizophrenia, recent examination 
specifically addressed that issue and determined that there 
is no sign of a personality disorder at present.  In fact, 
his diagnoses have gone from latent schizophrenia and 
depression with psychotic episodes, to full-blown bipolar 
disorder.  In any event, the issue of personality defect 
versus acquired psychosis or neurosis in the context of 
inservice aggravation becomes moot in this particular 
instance given cited judicial and regulatory mandates.

And as for whether there was inservice increase and thus 
aggravation of the preexisting problem, in that regard, the 
recent VA psychiatric examination was quite clear-cut and 
unequivocally reflects that given the veteran's specific 
psychiatric situation, there is no basis for saying that 
there was no inservice aggravation.  In other words, there is 
ample basis for finding that the underlying pathology of the 
persisting psychiatric disability was permanently increased 
as a result thereof, and as since sustained on a chronic 
basis by his need for ongoing and continuing medications and 
escalating care in and since that period of time.

Thus, since there is no sound and stable basis for the Board 
to take issue with the medical opinion, it clearly cannot 
provide sound reasons and bases for doing so.  See, i.e., 
Colvin, op. cit.; Cruzada v. Gober, No. 96-1132 (U.S. Vet. 
App. Sept. 16, 1997); Alcaide v. Gober, 5 Vet. App. 9 (1993); 
Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

A reasonable doubt having been raised and resolved in the 
veteran's favor, service connection is in order for a 
psychiatric disorder on the basis of inservice aggravation.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

